Case 1:19-mj-03407-JJO Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 5



                          U N ITED STA TES DISTR ICT CO UR T
                          SO U TH ERN D ISTR ICT O F FL O R ID A

                             No. & -lgoq 3
 UN ITED STAT ES O F A M ER IC A

 VS.

 DY LAN ED UA R DO JIM EN E Z M AR TIN EZ,and
 M AR IA FERN AN D A M M IR EZ M A DR IZ,

                         D efendants.
                                                     /

                                CR IM IN AL CO V ER SH EET


       D id thism atteroriginate from am atterpending in the N orthern Region ofthe U nited Stateg
       A ttolmey's Office priorto O ctober 14,2003?                  Yes      X        No




                                            Respectfully subm itted,

                                            A RIAN A FAJA RD O OR SH AN
                                            UN ITED STA TES A TTO RN EY




                                             IM O TH Y J.A BR AH A M
                                            A SSISTA N T UN ITED STA TES ATTO RN EY
                                            Florida BarN o.114372
                                            99 N .E.4th Street
                                            M iam i,Florida 33132-21l1
                                            TEL: (786)877-4964
                                            FAX: (305)536-7213
                                            E-Mai1: Timothy.Abrahamz@usdoj.gov
        Case 1:19-mj-03407-JJO Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 5
 AO 91(Rev.08/09) Crimi
                      nalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                 Southern DistrictofFlorida

                  United StatesofAmerica
                            V.                                )
                                                              '                                  4 % o
        DYLAN EDUARDO JIMENEZ MARTINEZ
    ANDMARIAFERNANDA RAMIREZMADRiZ,
                                                              )     casex o.        /2-* 0
                                                              )
                                                              )
                                                              )

                                                  CRIM INAL CO M PLAINT

         1,thecom plainantin thiscase,statethatthe following istrue to the bestofm y knowledge and belief.
On oraboutthedatets)of August2019-August30,2019 inthecounty of Miami-Dadeandelsewhere inthe
   Southern    Districtof     Florida      ,thedefendantts)violated:
          CodeSection                                                 OffenseDescri
                                                                                  ption
Title 18,U.S.C.,Section 545                 Smuggling Goods into the United States




         Thiscrim inalcomplaintis based on these facts:
         See attached affidavit.



                                                                                                         5
         W Continuedontheattachedsheet.                                                                      l
                                                                                                     s       /
                                                                                                     ;
                                                                                                     .
                                                                                                    /

                                                                               / Co'mpl
                                                                                     -ainant'ssignature
                                                                               S ecialA entDie o Mello FBI
                                                                                     # ntedn meand title

Sworn to beforem eand signed in my presence.

                                                                                                                  e

Date:         08/30/2019                                                        ,    '

                                                                                         J dge'
                                                                                              ssignature
                                                                                         $
City and state'
              .                      Miami, Florida                      John J O'Sulliian,U.S.Maqistrate Judge
                                                                                     Printed nameand title
Case 1:19-mj-03407-JJO Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 5

                                                                            )9-@ 4c7= %
                                         A FFIDA V IT

        1,Diego C.M ello,aSpecialAgentwithFederalBureauoflnvestigation(FB1),inM iami,
 Florida(ûsYourAftianf'),beingduly swom,herebydeposesandstatesthefollowing:
               Iam a SpecialAgentassignedto the FederalBureau ofInvestigation (FB1),and
 have been so em ployed since 2002. A s a SpecialA gent, lam responsible foreondudingcriminal

 investigations ofnarcotics,m oney laundering, fraud,sm uggling and related offensescontained in

 Title 18and 21oftheUnited StatesCode.

            Thisaffidavitisbeing submitted forthesolepurposeofestablishing probablecause

foracriminalcomplaintagainstDYLAN EDUARDO JIM ENEZ M ARTINEZ (ûûM ARTINEZ'')
andM ARIA FERNANDA RAM IREZ M ADRIZ (ttM ADRIZ'')foraviolation ofTitle18,United
StatesCode,Sections545.Assuch,thisaffidavitdoesnotcontain allfactsknown toyouraffiant

regardingtheinvestigation ofM ARTINEZ and M ADRIZ.

               O n A ugust30,2019,M A RTINEZ and M A DR IZ,traveling together, arrived on an

inbound flight,A m erican A irlinesFlight964,atM iam ilnternationalAirportfrom M anaus, Brazil.

Both individuals w ere selected for secondary inspection by U nited States Custom s and Border

Protedion(CBP)officers.A bindingdeclaration,UnitedStatesCustomsDeelarationForm 60598
(hereinafter,itFol'm 6059B''),wasobtained from bothindividuals.Neitherindividualreportedto
Custom s having any com m ercial m erchandise in response to the question about having

commercialm erchandise or articles for sale or articlesthatwould notbe considered personal

effects.

       4.     CBP investigated the item s that M A RTIN EZ and M A DR IZ w ere canying and

determined,based on theunusualheavyweight,thatgold wasconcealedin silverkeychains, purse

handlesand disguisedasothertypesofûûcostumejewelry.'' Thetotalweightofthegoldcarried
Case 1:19-mj-03407-JJO Document 1 Entered on FLSD Docket 09/04/2019 Page 4 of 5



 byM ARTINEZ (4kilograms)andM ADRIZ (8.6kilograms)wasover12kilogramswhich could
 be worth over $ 400,000 USD. W hen questioned further by CBP ofticers,M ARTINEZ and

 MADRIZ initiallyclaimedthatthejewelrybelongedtothem butthenlateradmittedthatitdidnot.
 Based on training and experienee,your Affiantknow sthat illegally m ined gold from Venezuela

 and othercountriesin SouthAm ericaissm uggled into theUnited Statesby airlinepassengersand

 by various otherm ethods.

              PosL-M iranda,both M ARTINEZ and M ADRIZ admitted thatthe gold did not

 belong to them . Each adm itted thatthey received the gold from anotherunknown individualin

Venezuela.M ARTINEZ andM ADRIZ both admittedthateach wouldbepaid $1200USD topick
up the gold and concealitand bring itinto the U nited States ofA m erica and deliveritto another

unknown individual.Bothadmitted thattheirtravelexpenseswerepaidforaspal4ofbringingthe

gold in. M ADRIZ also admitted thatshe helped to actually design and concealthe gold priorto

thetrip. M ADRIZ stated thatM ARTINEZ had broughtgold in before forresale and thathe was

accom panying heron this trip since itw as herfirst.

        6.    Upon entry into the United States,both M A RTIN EZ and M A D RIZ w ere required

to subm itFonn 60598. On thatform ,which each ofthem signed,they each declared thatthey

w ere nottransporting any com m ercialm erchandise into the United States.
Case 1:19-mj-03407-JJO Document 1 Entered on FLSD Docket 09/04/2019 Page 5 of 5



       7.     W HEREFORE, based on the aforem entioned facts,Your Affiant believes that

probable cause exists to believe thatD YLA N EDU A RD O JIM EN EZ M ARTINEZ,and M A RIA

FERN AN D A R AM IREZ M A DR IZ,did know ingly and w illfully,w ith the intentto defraud the

United States,attempttosmuggleand elandestinely introdueeinto the United States,from aplace

outside thereof,any m erchandise,thatis,approxim ately 12 kilogram sof gold w hich should have

been invoiced,lin violation ofTitle 18, United States Code,Sections545.

FURTH ER YO UR A FFIA N T SA YETH N A U GH T.
                                                                      *)
                                                                      .1




                                              AO
                                               ?. z
                                      DtEIW MYLLO,SPECIAL AGENT
                                      FEDERW BUREAU OFINVESTIGATION




Sw orn and subscribed before m e this
30thday ofAu -kt52019.
                    4
                    .           .




JOHN J.()) UL vAN
UNITED Wt AT s/ MAGISTRATEJUDGE




l'sûM erchandiseLthatjshouldhavebeeninvoiced'meansany goodsorarticlesthatmustbe
declared to custom s officialsupon entry into the U nited States,even ifthe goods or articles are
notsubjecttothepaymentofataxorduty.''EleventhCircuitPatternJuryInstructions,Offense
Instructions20(2010).
